COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-010-CR


MICHAEL JACKSON                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Michael Jackson entered an open plea of guilty to robbery. The

trial court found him guilty and assessed twelve years’ confinement as

punishment.2




     1
         … See Tex. R. App. P. 47.4.
     2
       … The punishment range for robbery is two to twenty years’
confinement and up to a $10,000 fine. See Tex. Penal Code Ann. §§ 12.33,
29.02 (Vernon 2003).
      Jackson’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Jackson was given the

opportunity to file a pro se brief, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Jackson entered an open plea of guilty, our independent review for potential

error is limited to potential jurisdictional defects, the voluntariness of Jackson’s

plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty pleas. See Monreal v. State, 99 S.W.3d
615, 620, 622 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656,

666–67 (Tex. Crim. App. 2000).

      We have carefully reviewed the record, including the exhibits presented

at punishment, the sealed presentence investigation report, and counsel’s brief,

and we note a single clerical error: Jackson was indicted for robbery by threat,

and his written plea admonishments reflect that he was charged with robbery

                                         2
by threat, but the judgment states that he was convicted of robbery causing

bodily injury. However, we otherwise agree with counsel that the appeal is

wholly frivolous and without merit, and we find nothing in the record that might

arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005); accord Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.

Crim. App. 2006).

      Because an appellate court has the power to correct a trial court’s written

judgment if it has the information necessary to do so, we modify the trial

court’s judgment to reflect Jackson’s actual conviction for robbery by threat.

See Tex. R. App. P. 43.2(b); French v. State, 830 S.W.2d 607, 609 (Tex.

Crim. App. 1992); see also Bray v. State, 179 S.W.3d 725, 726 (Tex.

App.—Fort Worth 2005, no pet.) (holding that an appellate court has the

authority to reform a judgment in an Anders appeal and to affirm that judgment

as reformed).   We grant counsel’s motion to withdraw and affirm the trial

court’s judgment as modified.

                                           PER CURIAM

PANEL: MCCOY, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 16, 2009



                                       3